Opinion issued December 9, 2004









 

In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01075-CR
____________

JOHNNY LEE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 45,994




MEMORANDUM  OPINION
                Appellant, Johnny Lee, was convicted of the felony offense of driving while
intoxicated in cause number 45,994 and sentenced to three years’ confinement on
September 13, 2004.  A motion for new trial and a notice of appeal were timely filed
on September 22, 2004.  The Brazoria County District Clerk assigned the appeal to
this Court on October 13, 2004.
               Appellant’s counsel, John J. Davis, filed a motion to withdraw notice of
appeal and request to dismiss appeal in this Court on November 18, 2004.
  Counsel
attached to his motion certified copies of pertinent documents filed in the trial court
after the appeal was assigned.  They reflect that the trial court granted the motion for
new trial on October 21, 2004; that the State then re-filed the offense as misdemeanor
cause number 137895; and that on November 16, 2004, the State filed a motion to
dismiss cause number 45,994, which the trial court granted.  Counsel informed this
Court in his motion that appellant pleaded guilty to the misdemeanor information in
cause number 137895 on November 16, 2004.
               We agree with counsel that the appeal in cause number 45,994 has been
rendered moot.  See State v. Poe, 900 S.W.2d 442, 445 (Tex. App.—Amarillo 1995,
no pet.); Ex parte Sutherland, 451 S.W.2d 913, 913-14 (Tex. Crim. App. 1970).
               We therefore dismiss the appeal as moot.
 
PER CURIAM

Panel consists of Justices Taft, Jennings, and Bland.

Do not publish.  Tex. R. App. P. 47.2(b).